       Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


     UNITED STATES OF AMERICA,                     Case No. 4:19-cv-00108-DCN


                          Plaintiff,               MEMORANDUM DECISION AND
                                                   ORDER
            v.

     C. LYNN MOSES; and RANDY A.
     BURNSIDE,

                          Defendants.



                                 I.    INTRODUCTION

      Pending before the Court is the United States’ Motion for Summary Judgment

against Defendant C. Lynn Moses. Dkt. 16. On July 27, 2020, the Court held oral argument

and took the motion under advisement. Upon review, and for the reasons set forth below,

the Court finds good cause to GRANT the United States’ Motion for Summary Judgment.

                                 II.    BACKGROUND

      On April 3, 2019, the United States filed a Complaint against Randy A. Burnside

and C. Lynn Moses. The Government asked the Court, pursuant to 28 U.S.C. §§ 1331,

1340 and 1345, and 26 U.S.C. §§ 7402 and 7403, to (1) reduce to judgment the outstanding

federal tax assessments against C. Lynn Moses; (2) find that a parcel of real property

located in Teton County (“Subject Property”) was held by a nominee/alter-

ego/constructive trust of Moses; (3) foreclose federal tax liens on the Subject Property;



MEMORANDUM DECISION AND ORDER-1
          Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 2 of 7




and (4) sell the Subject Property and distribute the proceeds from the sale in accordance

with the Court’s findings as to the validity and priority of the liens and claims of all parties.

Dkt. 1.

          On September 3, 2019, the Government moved for Clerk’s entry of default against

Burnside. Dkt. 8. Although Burnside was served with a copy of the complaint and

summons, he never filed an answer or responsive pleading in the matter. The Clerk of the

Court entered default judgment against Burnside on September 6, 2019. Dkt. 14.

          On February 28, 2020, the Government filed the pending motion for summary

judgment (Dkt. 16) and a motion for default judgment as to Burnside (Dkt. 17).

          On April 15, 2020, the Court granted the Government’s unopposed motion for

default judgment as to Burnside and extinguished any interest Burnside may have held in

the Subject Property. Dkt. 22.

                               III.    LEGAL STANDARD

          Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In

considering a motion for summary judgment, the Court must “view[ ] the facts in the non-

moving party’s favor.” Id. To defeat a motion for summary judgment, the respondent need

only present evidence upon which “a reasonable juror drawing all inferences in favor of

the respondent could return a verdict in [his or her] favor.” Id. (citation omitted).

MEMORANDUM DECISION AND ORDER-2
        Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 3 of 7




       Accordingly, the Court must enter summary judgment if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The respondent cannot simply rely on an unsworn affidavit or

the pleadings to defeat a motion for summary judgment; rather the respondent must set

forth the “specific facts,” supported by evidence, with “reasonable particularity” that

precludes summary judgment. Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th

Cir. 2001).

                                  IV.     DISCUSSION

       In order to enforce its tax liens, 26 U.S.C § 7403 empowers the United States to

join all parties with an interest in the subject property and request a judicial sale of the

property. See United States v. Rodgers, 461 U.S. 677, 461, 677, 691–92 (1983); In re

Pletz, 221 F.3d 1114, 1118 (9th Cir. 2000). Section 7403(c) states, in relevant part, that:

       The court shall, after the parties have been duly notified of the action,
       proceed to adjudicate all matters involved therein and finally determine the
       merits of all claims to and liens upon the property, and, in all cases where a
       claim or interest of the United States therein is established, may decree a sale
       of such property, by the proper officer of the court, and a distribution of the
       proceeds of such sale according to the findings of the court in respect to the
       interests of the parties and of the United States.

26 U.S.C § 7403(c).

       Here, the United States seeks summary judgment (1) to reduce Moses’ debt for

unpaid taxes to judgment in the amount of $109,945.97, as of February 10, 2020, for

federal income tax liabilities (Form 1040) for the tax years 1999-2002, plus other statutory

additions from February 10, 2020, in accordance with 28 U.S.C. § 1961(c)(1) and 26

MEMORANDUM DECISION AND ORDER-3
        Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 4 of 7




U.S.C. §§ 6601, 6621, and 6621, until judgment is paid in full, and (2) an order for

foreclosure of the Subject Property pursuant to 26 U.S.C § 7403. Dkt. 16-1, at 10.

       Moses responded to the Government’s motion by filing an affidavit. Dkt. 24. In

Moses’ affidavit, he does not dispute he is indebted to the United States or oppose

reduction of his debt. He does oppose the foreclosure of his property at this time.

       Moses has not raised a genuine dispute of material fact as to whether the tax

assessments against him are invalid. See Palmer v. IRS, 116 F.3d 1309, 1312 (9th Cir.

1997) (explaining that the IRS’s deficiency determinations are entitled to the presumption

of correctness unless the taxpayer submits competent evidence that the assessments were

“arbitrary, excessive, or without foundation”); United States v. Polk, 822 F.2d 871, 873

(9th Cir. 1987) (holding a federal tax lien is presumptively valid if Form 668 is properly

completed and filed in the correct location). As there is no dispute of fact, the Court

GRANTS summary judgment to the United States’ for its claim to reduce the Moses’ tax

assessments to judgment.

       The Government also seeks an order for foreclosure of the Subject Property. Moses

argues such foreclosure would be inappropriate. Moses alleges there is an error (an

inaccurate legal description of the Subject Property) in the quitclaim deed that transfers

interest in the Subject Property from Burnside to Moses. He contends the alleged error

clouds the quitclaim deed and prevents foreclosure of the Subject Property. By his own

arguments, the only other party that might have a claim to the Subject Property, due to the

alleged error, is Burnside, a named party in this case.



MEMORANDUM DECISION AND ORDER-4
        Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 5 of 7




       Moses specifically argues that “for all practical purposes . . . Burnside and his

spouse no longer [has] an interest in the [Subject Property],” but did not correctly record

the transaction. Dkt. 24, at 3. Moses states that after Burnside was served with this lawsuit,

Burnside, “wanted to get out of the litigation as quickly as possible without further

involvement” and so signed the quitclaim deed to renounce his interest in the Subject

Property. Id. Moses contends that the legal description in the quitclaim deed of the Subject

Property, hastily signed and recorded by Burnside, is erroneous. Moses specifically asserts

the quitclaim description of the property that refers to the distance “. . . .; Thence E 600

feet, more or less to a directly West of the point of beginning:” is inaccurate. Dkt. 24, at

9–10. To support his claim, he attached the Warranty Deed and the Quitclaim Deed to his

affidavit. He argues that (due to the error) the Subject Property is fragmented with Moses

owning the front portion, Burnside the rear. The alleged error causes the front parcel to be

“too small” and the second to be “in essence” landlocked. Dkt. 24, at 4. Thus, the title is

clouded and the Subject Property cannot be sold.

       The Government replied that the alleged error in the legal description is irrelevant.

The Government argues that, pursuant to Burnsides’ and Moses’ own admissions, Moses

is the sole individual with interest in the Subject Property and that the Court has authority

under Section 7403(c) to adjudicate all matters relating to the ownership of the Subject

Property.

       The Government has complied with Section 7403 by filing its counterclaims for

foreclosure naming all parties “having liens upon or claiming any interest in the property

involved in such action” at the time of filing. See also United States v. Hiatt, No. MC09-

MEMORANDUM DECISION AND ORDER-5
        Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 6 of 7




5020JRC, 2010 WL 342565, at *1 (W.D. Wash. Jan. 29, 2010) (holding that where there

is a cloud on a property’s title that is being levied upon by the Internal Revenue Service,

it is appropriate to “file a separate foreclosure action pursuant to 26 U.S.C. §§ 7401 and

7403 so that the rights and interests, if any, of [the third-party] may be properly

adjudicated”); see also Ansel Capital Inv., LLC v. U.S. ex rel. I.R.S., 448 F. App’x 709,

711 (9th Cir. 2011) (citing Fox v. Clarys, 227 Mont. 194, 738 P.2d 104, 105 (1987)

(explaining that a notice of lis pendens “generally renders third persons who subsequently

purchase or encumber an interest in the subject property bound by the final disposition of

the action”). Burnside, as a party potentially claiming an interest in the property involved

in this action at the time of the filing, was named by the Government as a defendant in this

case. Since then, on April 15, 2020, the Court:

       . . . extinguish[ed] any interest Burnside may hold in the real property
       commonly known as 766 N. Highway 33, Driggs, ID, 83442. The real
       property is legally described as follows:

              Beginning at a point 110 feet North of the Southeast corner of
              NE ¼ NW ¼ of Section 26, Township 5 North, Range 45 East,
              Boise Meridian, Teton County, Idaho, and running thence
              South 110 feet; thence West 585 feet, more or less, to the East
              boundary of the Union Pacific Railroad right of way; thence
              Northwesterly along said right of way boundary 114 feet, more
              or less, to a point directly West of the point of beginning;
              thence East 600 feet, more or less, to the point of beginning.

Dkt. 22, at 1. Thus, the Court held, when issuing the default judgment against Burnside,

that any interest Burnside may have held in the Subject Property was extinguished.

       All parties agree that the only other party that might have a claim to the Subject

Property, due to the alleged error, is Burnside. The Court has granted Burnside notice and


MEMORANDUM DECISION AND ORDER-6
        Case 4:19-cv-00108-DCN Document 28 Filed 09/03/20 Page 7 of 7




an opportunity to claim interest in the Subject Property. Through his non-opposition,

Burnsides has admitted he has no interest in the Subject Property. Thus, there is no dispute

that Moses is the sole party holding an interest in the Subject Property.

       Accordingly, pursuant to 26 U.S.C. § 7403, the Court orders the foreclosure and

sale of the Subject Property to satisfy Moses’ outstanding debt to the United States. See

United States v. Kubon, 796 F. App’x 449, 450 (9th Cir. 2020) (“The district court

properly granted summary judgment for the United States because the Kubons failed to

raise a genuine dispute of material fact as to whether the tax assessments against them or

the liens against their property were invalid.”); United States v. McGrew, 669 F. App’x

831, 832 (9th Cir. 2016) (“The United States was entitled to foreclose upon and sell the

residence for the purpose of satisfying those liens.”) (citing 26 U.S.C. § 7403(c)).

       A separate Order of Foreclosure and Judicial Sale will follow this Order.

                                      V.    ORDER

It is HEREBY ORDERED:

          1. The United States’ Motion for Summary Judgment (Dkt. 16) is

              GRANTED.

          2. A separate Order of Foreclosure and Judicial Sale will follow this Order.


                                                  DATED: September 3, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge


MEMORANDUM DECISION AND ORDER-7
